Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 4, 2015

                                       No. 04-15-00222-CV

                        IN THE ESTATE of Carlos AGUILAR, Deceased,

                     From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2012-PB4-000048-L2
                             Honorable Jesus Garza, Judge Presiding


                                          ORDER
Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

           The Appellee's Motion for Sanctions is hereby DENIED.



           It is so ORDERED on June 4, 2015.

                                                     PER CURIAM



           ATTESTED TO: ___________________________________
                        Keith E. Hottle
                        Clerk of Court